
	
		IB
		Union Calendar No. 491
		112th CONGRESS
		2d Session
		H. R. 6194
		[Report No.
		  112–679]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 25, 2012
			Mr. Gingrey of
			 Georgia (for himself, Mr.
			 Lucas, Mr. Whitfield,
			 Mr. Walden,
			 Mr. Terry,
			 Mr. Southerland,
			 Mr. Rooney,
			 Mrs. Schmidt,
			 Mrs. Ellmers,
			 Mr. Conaway,
			 Mr. Costa, and
			 Mr. Bishop of Georgia) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		
			September 19, 2012
			Additional sponsors: Mrs.
			 Hartzler and Mr.
			 Kingston
		
		
			September 19, 2012
			Committed to the Committee of the Whole House on the State
			 of the Union and ordered to be printed
		
		
			
		
		A BILL
		To ensure the viability and competitiveness
		  of the United States agricultural sector.
	
	
		1.Short titleThis Act may be cited as the
			 U.S. Agricultural Sector Relief Act of
			 2012.
		2.Ensuring the
			 availability of methyl bromide for critical uses
			(a)Critical use
			 exemptions and emergency eventsSubsection (h) of section 604 of the Clean
			 Air Act (42 U.S.C. 7671c(h)) is amended—
				(1)by striking
			 Notwithstanding and inserting the following:
					
						(1)In
				generalNotwithstanding
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Critical use
				exemptions and emergency events
							(A)Critical use
				exemptions
								(i)In
				generalFor each calendar
				year, beginning with 2013, the Administrator, pursuant to an application
				submitted by any person, shall take all appropriate actions within the
				authority of the Environmental Protection Agency to seek a critical use
				exemption under the Montreal Protocol in order to allow the production,
				importation, and consumption of methyl bromide—
									(I)for any use of
				methyl bromide that—
										(aa)is
				an approved critical use; and
										(bb)is
				determined by the Administrator to be a critical use for the applicant;
				and
										(II)in the amount
				necessary for the use described in subclause (I).
									(ii)ApplicationsThe Administrator shall not deny any
				application referred to in clause (i), or reduce the amount requested under any
				such application, unless the Administrator—
									(I)has substantial
				evidence to establish that there is a technically and economically feasible
				alternative available to the applicant for the use of methyl bromide for which
				the application was submitted; and
									(II)provides such
				evidence to the applicant in writing.
									(iii)AlternativesThe Administrator, when evaluating the
				technical and economic feasibility of any alternative pursuant to clause (ii),
				shall consider—
									(I)cost and
				commercial availability of the alternative to the applicant;
									(II)demonstrated
				effectiveness of the alternative for the applicant’s specific intended
				use;
									(III)demonstrated
				effectiveness of the alternative in the geographic region of the applicant’s
				intended use; and
									(IV)State or local
				regulations that may restrict use of the alternative for the applicant’s
				intended use.
									(B)Emergency
				events
								(i)In
				generalFor each calendar year, beginning with 2013, the
				Administrator, pursuant to an application submitted by any person, shall allow
				the production, importation, and consumption in the United States of methyl
				bromide—
									(I)for any use
				described in subparagraph (A)(i)(I) in response to an emergency event;
				and
									(II)in an amount
				necessary for such use.
									(ii)Limits on use
				per emergency eventThe amount of methyl bromide allowed pursuant
				to clause (i) for use per emergency event at a specific location shall not
				exceed 20 metric tons.
								(iii)Limit on
				aggregate amountThe aggregate amount of methyl bromide allowed
				pursuant to clause (i) for use in the United States in a calendar year shall
				not exceed the total amount authorized by the parties to the Montreal Protocol
				pursuant to the Montreal Protocol process for critical uses in the United
				States in calendar year 2011.
								(C)International
				obligationsThe Administrator shall take such actions as may be
				necessary to carry out this paragraph in accordance with the Montreal
				Protocol.
							(D)ResearchFor each calendar year, beginning with
				2013, the Administrator shall take all appropriate actions within the authority
				of the Environmental Protection Agency to ensure that sufficient quantities of
				methyl bromide are available for research on methyl bromide alternatives for
				the agricultural sector.
							(E)Adjustments to
				critical use nominationsThe
				Administrator shall review and, as appropriate, take action to adjust any
				critical use nomination that has been submitted to the Parties to the Montreal
				Protocol (for production, importation, or consumption of methyl bromide in the
				United States) if—
								(i)a
				methyl bromide alternative is removed from the United States market; and
								(ii)on the basis of
				the availability of such alternative, the Administrator denied, or reduced the
				amount requested under, any application for production, importation, or
				consumption of methyl bromide for the year covered by such nomination.
								(F)DefinitionsIn
				this paragraph:
								(i)The term approved critical
				use means a use that—
									(I)as of January 1,
				2005, was an approved critical use in appendix L to subpart A of part 82 of
				title 40, Code of Federal Regulations; or
									(II)during the period
				following such date and ending on the date of enactment of this clause, was
				added as an approved critical use in such appendix.
									(ii)The term
				critical use means a circumstance in which—
									(I)there are no
				technically and economically feasible alternatives or substitutes for methyl
				bromide available that are acceptable from the standpoint of environment and
				health and are suitable to the crops and circumstances involved; and
									(II)the lack of
				availability of methyl bromide for a particular use would result in significant
				market disruption.
									(iii)The term emergency event means
				a situation—
									(I)that occurs at a
				farm, nursery, food processing facility, or commodities storage
				facility;
									(II)for which there
				is no critical use exemption in effect for such site, or for which there are
				not sufficient quantities of methyl bromide available under an existing
				critical use exemption for such site, as described in subparagraph (A);
				and
									(III)that requires
				the use of methyl bromide to control a pest or disease because there is no
				technically and economically feasible alternative to methyl bromide available
				for such
				use.
									.
				(b)RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency, acting through the Director of the Office of Pesticide Programs, and in
			 consultation with the Secretary of Agriculture, shall—
				(1)issue such final
			 regulations as may be necessary to implement the amendment made by subsection
			 (a); and
				(2)include in such
			 regulations—
					(A)criteria for
			 identifying an emergency event, as defined in section 604(h)(2)(D)(iii) of the
			 Clean Air Act, as added by such amendment; and
					(B)provisions to
			 ensure that each application for use of methyl bromide in response to an
			 emergency event under section 604(h)(2)(B) of the Clean Air Act, as added by
			 such amendment, is approved or disapproved in a timely manner.
					
	
		September 19, 2012
		Committed to the Committee of the Whole House on the State
		  of the Union and ordered to be printed
	
